

Exhibit 10.1




DOVER CORPORATION
DEFERRED COMPENSATION PLAN
(As Amended and Restated effective as of September 21, 2020)


ARTICLE I


ESTABLISHMENT OF THE PLAN


    1.1    Purpose. The purpose of the Plan is to provide a means whereby the
Company may afford a select group of management or highly compensated employees
(as such phrase is defined for the purpose of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) with an opportunity to
irrevocably defer to a future year the receipt of certain compensation. The Plan
is intended to be an unfunded, nonqualified deferred compensation plan.


ARTICLE II


DEFINITIONS
    
    As used in this Plan, the following terms shall have the meanings herein
specified:


    2.1    “Adverse Benefit Determination” means a denial, reduction, or
termination of, or a failure to provide or make full or partial payment for, a
Benefit, including any denial, reduction, termination, or failure to provide or
make payment based on a determination of a claimant’s eligibility to participate
in the Plan.


    2.2    “Appropriate Procedure” means the form, procedure or method provided
or prescribed by the Committee for the purposes stated herein.


    2.3    “Beneficiary” means the person or persons designated by a Participant
to receive any payments which may be required to be paid pursuant to the Plan
following his or her death, or in the absence of any such designated person, the
Participant’s estate; provided, however, that a married Participant’s
Beneficiary shall be his or her spouse unless the spouse consents in writing to
the designation of a different Beneficiary. For purposes hereof, Beneficiary may
be a natural person or an estate or trust.


    2.4    “Benefit” means the amount credited to a Participant’s Deferred
Compensation Account pursuant to such Participant’s Deferred Compensation
Agreement, plus or minus Credited Investment Return (Loss).


    2.5    “Board” means the Board of Directors of Dover Corporation.


    2.6    “Bonus” means any cash incentive or other compensation which is
awarded by the Company in its discretion to a Participant as remuneration based
on annual calendar year performance in addition to the Participant’s Salary and
any Cash-Based Long-Term
1154086

--------------------------------------------------------------------------------



Incentive Compensation. Bonus for purposes of this Plan shall be determined
without regard to any reductions (a) for salary deferral contributions to a plan
qualified under Section 125 or Section 401(k) of the Code or (b) pursuant to any
deferral election in accordance with Article IV of the Plan.


    2.7    “Cash-Based Long-Term Incentive Compensation” means cash awards under
the Cash Performance Awards provisions of the Dover Corporation 2012 Equity and
Cash Incentive Plan, similar successor plans and such other plans or programs as
the Committee from time to time shall designate. Cash-Based Long-Term Incentive
Compensation for purposes of this Plan shall be determined without regard to any
reductions (a) for salary deferral contributions to a plan qualified under
Section 125 or Section 401(k) of the Code or (b) pursuant to any deferral
election in accordance with Article IV of the Plan.


    2.8    “Change of Control” shall have the same meaning as specified in the
Dover Corporation 2012 Equity and Cash Incentive Plan or any successor to such
plan and program.


    2.9    “Code” means the Internal Revenue Code of 1986, as amended.


2.10    “Committee” means the Dover Corporation Benefits Committee.


    2.11    “Company” means Dover Corporation, a Delaware corporation, and any
present or future subsidiary corporation of Dover Corporation, for the period of
time such corporation is owned or controlled by Dover Corporation, unless the
Committee determines that such entity should not be included in the Plan. For
purposes of the Plan, the term “subsidiary corporation” shall be defined as set
forth in Section 424(f) of the Code.


2.12    “Company Contribution” means amounts credited to one or more of a
Participant's Sub-Accounts by the Company pursuant to Section 5.4.


2.13    "Company Discretionary Contribution Account" means a Sub-Account
maintained for each Participant to which Company Discretionary Contributions
made pursuant to Section 5.5 of the Plan are credited.


    2.14    “Compensation” means the Salary, Bonus and/or any Cash-Based
Long-Term Incentive Compensation received by a Participant for a Plan Year and
any other form of remuneration as the Committee shall determine.


    2.15    “Credited Investment Return (Loss)” means the hypothetical
investment return which shall be credited to a Participant’s Deferred
Compensation Account pursuant to Article V.


    2.16    “Deemed Investment Elections” means the investment elections
described in Article V.
    
1154086

--------------------------------------------------------------------------------



    2.17    “Deferred Compensation Account” means the book entry account
established under the Plan for each Participant, to which shall be credited
specified deferrals and contributions attributable to a Participant and the
Participant’s Credited Investment Return (Loss) determined under Article V and
which shall be reduced by any distributions made to a Participant. A
Participant’s Deferred Compensation Account shall include such Sub-Accounts as
shall be established pursuant to the provisions of the Plan.


    2.18    “Deferred Compensation Agreement” means the agreement to participate
in the Plan and defer Compensation between Participants and the Company in the
form or Appropriate Procedure as the Committee may prescribe from time to time.
    
    2.19    “Determination Date” means the date on which the amount of a
Participant's Deferred Compensation Account is determined as provided in Article
V hereof. The last day of each business day shall be a Determination Date.


    2.20    “Disability” means a disability which causes a Participant who has
not met the requirements for Retirement to be eligible to receive disability
benefits under his or her employer’s long-term disability insurance program,
provided that any such disability meets the criteria specified in Section
1.409A-3(i)(4) of the Treasury Regulations, or, in the case of a Participant who
does not meet the criteria specified above, a disability which would cause the
Participant to be determined to be totally disabled by the Social Security
Administration and eligible for social security disability benefits. An
Employee’s Disability shall be deemed to have ended on the last day of the last
month with respect to which he or she receives benefits described in the
preceding sentence.


    2.21    “Distribution Affidavit” means the affidavit of a Participant or
Beneficiary submitted to the Company to claim that he or she is entitled to a
different Benefit distribution than the Trustee has been directed to pay to the
Participant or Beneficiary under the Plan. A Distribution Affidavit shall be
considered a claim for benefits by the Participant or Beneficiary pursuant to
Article VIII hereof.


    2.22    “Distribution Date” means the date on which distribution of a
Participant’s Benefits is made or commenced pursuant to Article VI.


    2.23    “Effective Date” of the Plan as amended and restated as set forth
herein means September 21, 2020. That Plan was previously amended and restated
effective January 1, 2009. The original effective date of the Plan is August 1,
2001. For the period from January 1, 2005 through December 31, 2008, the Plan
was administered in good faith compliance with Section 409A of the Code and
applicable guidance issued by the Treasury Department and the Internal Revenue
Service.


    2.24    “Eligible New Hire” means in individual who (i) is hired for the
first time by the Company during a Plan Year, (ii) is selected for participation
in the Plan by the Committee, and (iii) at the time of hire, has a Salary in
excess of the applicable limit under Code Section 401(a)(17) for the Plan Year
in which he or she is hired.
1154086

--------------------------------------------------------------------------------





2.25    “Grandfathered Benefit” means a Sub-Account that consists of the amount
credited to a Participant’s Deferred Compensation Account as of December 31,
2004, plus or minus Credited Investment Return (Loss) on such amount
thereafter.    


    2.26    “Hardship” means one (1) or more of the following events which
causes an unforeseen financial hardship to the Participant or his or her family:


a.A serious illness or accident of the Participant or a dependent (as defined in
Section 152(a) of the Code) of the Participant;


b.A loss of the Participant’s primary residence due to casualty; or


c.Other similar circumstances arising out of events substantially beyond the
control of the Participant, as determined by the Committee.


    2.27    “Investment Allocation Election Form” means the form or Appropriate
Procedure prescribed by the Committee on which a Participant allocates his or
her Deferred Compensation Account among one or more deemed investment options.


    2.28    “Investment Election Change Form” means the form or Appropriate
Procedure prescribed by the Committee on which a Participant can make changes to
his or her initial or any subsequent deemed investment elections.


    2.29    “Non-Grandfathered Benefit” means a Sub-Account that consists of the
amount of deferrals and contributions credited to a Participant’s Deferred
Compensation Account after December 31, 2004, plus or minus Credited Investment
Return (Loss) thereon.


    2.30    “Participant” means a highly compensated or key management employee
of the Company who has been designated by the Committee as eligible to
participate in the Plan pursuant to Section 3.1 and for whom a Deferred
Compensation Account has been established.


    2.31    "Participant's Deferred Cash-Based Long-Term Incentive Compensation
Account" means a Sub-Account maintained for each Participant to which a
Participant's Cash-Based Long-Term Incentive Compensation deferrals made
pursuant to Section 4.1 of the Plan are credited.


2.32    "Participant's Deferred Salary and Bonus Account" means a Sub-Account
maintained for each Participant to which a Participant's Salary and Bonus
deferrals made pursuant to Section 4.1 of the Plan are credited.


2.33    “Plan” means this Dover Corporation Deferred Compensation Plan, as it
may be amended from time to time.


    2.34    “Plan Year” means the calendar year.


1154086

--------------------------------------------------------------------------------



    2.35    “Retirement” means the Participant’s termination of employment on or
after (a) his or her 65th birthday, (b) his or her completion of ten (10) “years
of service” and attainment of age 55 or (c) with respect to a Participant’s
Grandfathered Benefit, completion of such other time as the Committee, in its
sole discretion, determines is sufficient to grant a Participant an approved
earlier retirement date. For purposes hereof, a year of service means each
period of twelve (12) months of completed employment with the Company or with
any other entity which is required to be aggregated with Dover Corporation
pursuant to Section 414(b) or (c) of the Code.


2.36    “Salary” for purposes of the Plan shall be the total of the
Participant's base salary paid by the Company for a calendar year and considered
"wages" for FICA and federal income tax withholding, but without regard to any
deferrals made pursuant to this Plan and any reductions for salary deferred
contributions to a plan qualified under Section 125 or Section 401(k) of the
Code. For purposes of this Plan, Salary shall not include severance or other
payments made in connection with a Participant's Termination of Service.
    
    2.37    “Scheduled In-Service Withdrawal Date” means the date or dates
previously elected by a Participant for the early distribution of Benefits, as
provided in Section 4.2 or Section 6.5.


2.38    "Scheduled Withdrawal Date" means the date or dates elected by a
Participant for the distribution, as provided in Section 6.8.


    2.39 “Specified Employee” means an employee within the meaning of Section
409A(a)(2)(B)(i) of the Code and any applicable regulations or other
pronouncements issued by the Internal Revenue Service with respect thereto. The
determination of who the Specified Employees are as of any time shall be made by
the Committee or by such committee, person or persons as the Committee shall
delegate for such purpose.


    2.40    “Sub-Account” means a separate account or accounts into which a
Participant’s Deferred Compensation Account shall be divided, including without
limitation separate accounts with respect to a Participant’s Grandfathered
Benefit and Non-Grandfathered Benefit. Such Sub-Accounts may be established with
respect to the portion of a Deferred Compensation Account attributable to
contributions made with respect to any Plan Year, or which was established to
reflect the various investments in which the Participant’s Deferred Compensation
Account is deemed to be invested or for such other purposes as the Committee may
determine.


    2.41 “Termination of Service” means the Participant's ceasing his or her
employment with the Company and each other entity which is required to be
aggregated with Dover Corporation pursuant to Section 414(b) or (c) of the Code
for any reason whatsoever, whether voluntarily or involuntarily, including by
reason of death or Disability, in each instance that would meet the requirements
to be considered a “Separation from Service” within the meaning of Section
1.409A-1(b) of the Treasury Regulations.


1154086

--------------------------------------------------------------------------------



    2.42    “Trust” means any grantor trust the Company may establish for the
purpose of providing a source of funds for the payment of Benefits.
    
    2.43    “Trustee” means the trustee of the Trust.


    2.44    “Trust Agreement” means any Trust the agreement entered into between
the Company and the Trustee, as amended or restated from time to time.


    2.45    “Unforeseeable Emergency” means one or more of the following events
which causes a severe financial hardship to the Participant:


a.illness or accident of the Participant or his or her spouse, Beneficiary or
dependent;


b.loss of the Participant’s property due to casualty, including the need to
repair or rebuild such property with such repair or rebuild not covered by
insurance;


c.other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant’s control, including, without limitation
the need to pay medical expenses for the Participant or his or her spouse,
Beneficiary or dependent, foreclosure of or eviction of the Participant from his
or her primary residence or the payment of funeral expenses of the Participant
or his or her spouse, Beneficiary or dependent.


    For purposes of this Section 2.45, “dependent” shall mean such term as
defined in Section 152 of the Code, without regard to Sections 152(b)(1), (b)(2)
and (d)(1)(B).


ARTICLE III


ELIGIBILITY


    3.1    Eligibility to Participate.


(a)    The employees who shall be eligible to participate in the Plan shall be
limited to key management or highly compensated employees of the Company who are
selected by the Committee, in its sole discretion, to participate in the Plan,
and who, at the time of filing a deferral election for a Plan Year pursuant to
Article IV:


(i)    are on a regular periodic U.S. payroll of the Company; and


(ii)    have Salary at an annual rate of $175,000 or more for such Plan Year or
such other limit as the Committee shall establish from time to time.


The Committee may from time to time, in its sole and absolute discretion, modify
the above eligibility requirements and make such additional or other
requirements for eligibility as it may determine.
1154086

--------------------------------------------------------------------------------





(b)    Cessation of Deferrals. To the extent permitted by Code Section 409A, a
Participant’s future deferrals under the Plan shall cease, and the Participant
may not defer any Compensation under the Plan, during any year in which he or
she fails to satisfy the minimum annual compensation threshold of Section
3.1(a)(ii) above.


ARTICLE IV


ELECTION TO DEFER


    4.1    Compensation Eligible for Deferral. A Participant may elect to defer
Salary, Bonus and/or Cash-Based Long-Term Incentive Compensation for each Plan
Year as follows:


a.Any whole-number percentage of Salary up to 50%;


b.Any whole-number percentage of Bonus up to 100%;


c.Any whole-number percentage of Cash-Based Long-Term Incentive Compensation up
to 100%; and/or


d.Such combination of percentage of Bonus or Cash-Based Long-Term Incentive
Compensation (not exceeding the percentages set forth above) and any other form
of Compensation as the Committee in its sole discretion may determine.


    In the event that a Participant’s Compensation remaining after the
Participant elects to defer an amount of his or her Salary, Bonus and/or
Cash-Based Long-Term Incentive Compensation or other amounts permitted to be
deferred hereunder is not sufficient to allow for the full payment of all FICA,
federal, state and/or local income tax liabilities or benefit plan withholding
requirements, the actual amount which shall be credited to the Participant's
Deferred Compensation Account shall be reduced to the extent necessary for the
maximum amount allowable after all applicable taxes and withholding requirements
have been met.


    4.2    Deferral Election. An employee eligible to make a deferral election
or who anticipates becoming eligible to make a deferral election in the upcoming
Plan Year shall become a Participant by timely executing a Deferred Compensation
Agreement and such other documents as the Committee shall designate and
delivering such agreement and other documents or complying with the Appropriate
Procedure as directed by the Committee. The Deferred Compensation Agreement
shall specify:


        (a)    the portion to be deferred of Salary, Bonus and/or Cash-Based
Long-Term Incentive Compensation and any other form of Compensation permitted by
the Committee; and


1154086

--------------------------------------------------------------------------------



        (b)    the time for the commencement of payment of Benefits which must
be either on account of Termination of Service or Scheduled Withdrawal Date, or
with respect to amounts deferred with respect to Plan Years beginning prior to
January 1, 2014, Termination of Service, Retirement, Disability, or at a
Scheduled In-Service Withdrawal Date. A Participant may select a different time
for commencement of payment of Benefits attributable to Compensation deferred
with respect to each Plan Year.


    Once a properly completed Deferred Compensation Agreement is received by the
Committee, the elections of the Participant shall be irrevocable, except as
otherwise provided herein.


    4.3    Timing of Deferral Election.


        (a)    Election to Defer Salary. Elections to defer the receipt of
Salary must be received by the Committee by November 30 (or such later date
within the same year as the Committee shall determine) of each year to be
effective with respect to the first pay period of the following Plan Year. If no
election is timely received by the Committee, an individual will be deemed to
have elected to make no deferral of Salary for the following Plan Year.


        (b)    Election to Defer Bonus, Cash-Based Long-Term Incentive
Compensation, and Other Compensation. Elections to defer receipt of any Bonus
and/or Cash-Based Long-Term Incentive Compensation must be received by the
Committee by November 30 (or such later date as the Committee shall determine)
of each year to be effective for the Bonus and/or Cash-Based Long-Term Incentive
Compensation payable in the second Plan Year following the Plan Year during
which the election is made. If no election is timely received by the Committee,
an individual will be deemed to have elected to make no deferral of Bonus and/or
Cash-Based Long-Term Incentive Compensation otherwise payable in the second Plan
Year following the Plan Year for which such election would have been made. The
Committee shall determine the timing of deferrals of other forms of
Compensation.


        (c)    Election in Initial Year of Eligibility. With respect to
Participants who (i) are the Chief Executive Office of the Company, or (ii) are
Eligible New Hires, elections to defer receipt of any Salary, Bonus and/or
Cash-Based Long-Term Incentive Compensation earned for services during the Plan
Year in which such individual first becomes a Participant in accordance with
Section 3.1(a) must be received by the Committee within 30 days after the date
on which the employee first becomes a Participant in accordance with Section
3.1(a). Any election made pursuant to this Section 4.3(c) shall only apply with
respect to compensation for services to be performed after the election.


(d)    Changing an Election. A Participant’s deferral election under Section
4.3(a) or 4.3(b) shall be irrevocable for the Plan Year for which it is made.


ARTICLE V
1154086

--------------------------------------------------------------------------------





DEFERRED COMPENSATION ACCOUNT


    5.1    Establishment of Deferred Compensation Account. Compensation deferred
hereunder shall be credited to a Deferred Compensation Account (or Sub-Account)
established by the Committee for each Participant. The amount of Compensation
deferred by a Participant shall be credited to his or her Deferred Compensation
Account (or Sub-Account) within five (5) business days of the date on which such
amounts would have been paid to the Participant but for the Participant’s
election to defer receipt hereunder, or as soon thereafter as is
administratively practicable. Company Contributions for a Plan Year shall be
credited to a Participant's Deferred Compensation Account (or Sub-Account) as of
a date determined by the Committee during the first calendar quarter following
the end of the Plan Year.


    Each Participant's Deferred Compensation Account (or Sub-Account) as of each
Determination Date shall consist of the balance of the Participant's Deferred
Compensation Account as of the immediately preceding Determination Date adjusted
for:


(a)    additional deferrals pursuant to Section 4.2,


        (b)    Company Contributions (if any) pursuant to Section 5.4;


(c)    Company Discretionary Contributions (if any) pursuant to Section 5.5;


        (d)    distributions (if any); and


        (e)    the appropriate Credited Investment Return (Loss).


All adjustments and earnings related thereto, will be determined on a daily
basis and recorded to the Participants’ Deferred Compensation Accounts as of
each Determination Date.


    5.2    Deemed Investment Elections. The Committee shall designate from time
to time one or more investment options in which Deferred Compensation Accounts
(or Sub-Accounts) may be deemed invested. A Participant or Beneficiary shall
allocate his or her Deferred Compensation Account among the deemed investment
options in one percent (1%) increments by filing with the Committee an
Investment Allocation Election Form. Notwithstanding the foregoing, the
Committee may disapprove a Participant’s deemed investment elections and
allocate a Participant’s Deferred Compensation Account in any manner as it, in
its sole discretion, shall determine.


    The Committee shall have the sole discretion to determine the number of
deemed investment options to be designated hereunder and the nature of the
options and may change or eliminate any of the deemed investment options from
time to time. In the event of such change or elimination, the Committee shall
give each Participant timely notice and opportunity to make a new election.
Failure of a Participant to do so shall
1154086

--------------------------------------------------------------------------------



grant the Committee absolute discretion to make an election for such
Participant. No such change shall be considered to be an amendment to the Plan
pursuant to Section 9.1.


    5.3    Change of Investment Election. After selecting his or her initial
deemed investment elections under Section 5.2, a Participant may make changes to
his or her deemed investment elections for amounts deferred for a Plan Year and
all amounts in such Participant’s Deferred Compensation Account. Such changes
may be made only in whole percentages. Any such change shall be effective on the
business day following such change.


    5.4    Company Contributions. For Participants who are not eligible to
participate in the Dover Corporation Pension Replacement Plan, the Company shall
credit the Participant's applicable Sub-Accounts at the end of each Plan Year as
follows:


(a)    Each Participant making Salary and Bonus deferrals under the Plan for a
Plan Year shall be credited with Company Annual Matching Contributions for that
Plan Year at the rate of 100% on the first 1% of Salary and Bonus deferrals made
under this Plan for that Plan Year plus 50% of the next 5% of such Salary and
Bonus deferrals made under this Plan for that Plan Year. The amount of Salary
and Bonus deferrals eligible for matching contributions under this Plan shall
not to exceed 6% of the Participant's Salary and Bonus which is in excess of the
Participant's compensation that is used to determine his or her matching
contributions under the terms of the Dover Corporation Retirement Savings Plan
for the Plan Year.


(b)    Each Participant shall be credited with Company Annual Basic
Contributions for that Plan Year on the amount by which the Participant's annual
rate of Salary and Bonus exceeds the Participant's compensation that is used to
determine his or her "Automatic Contributions" under the terms of the Dover
Corporation Retirement Savings Plan at the rate, and to the extent, if any, that
the business unit by which the Participant is employed makes "Automatic
Contributions" to the Dover Corporation Retirement Savings Plan for that Plan
Year.


(c)    Company Contributions credited to a Participant pursuant to Sections
5.4(a) and (b) above with respect to a given Plan Year shall be distributed in
accordance with the distribution elections such Participant has for Salary
deferred for such Plan Year, provided, if the Participant has no Salary deferral
for such Plan Year, such Company Contributions credited to a Participant for
such Plan Year shall be distributed in accordance with the distribution
elections such Participant has for Bonus deferred for such Plan Year, provided
further, that if the Participant has no Salary or Bonus deferral for such Plan
Year, such Company Contributions credited to a Participant for such Plan Year
shall be distributed in accordance with the distribution elections such
Participant has for Cash-Based Long-Term Incentive Compensation deferred for
such Plan Year provided further, that if a Participant has no deferral elections
for such Plan Year, such Company Contributions, if any, shall be distributed in
a single lump sum upon the Participant's Termination of Service.


1154086

--------------------------------------------------------------------------------



5.5    Discretionary Contributions. In addition to the Company Contributions set
forth in Section 5.4, the Company may choose at any time to credit Company
Discretionary Contributions to the Company Discretionary Contribution Account of
a Participant as the Committee shall determine in its discretion from time to
time, based on individual or overall corporate performance or such other
criteria as the Committee shall determine. The distribution of any Discretionary
Contribution shall be in such form and at such time as determined by the
Committee, but in no event later than the time required by Treasury Regulation
1.409A-2(a)(2) with respect to non-elective employer elections.


    5.6    Credited Investment Return (Loss). Each Participant’s Deferred
Compensation Account (or Sub-Account) shall be credited monthly, or more
frequently as the Committee may specify, with the Credited Investment Return
(Loss) attributable to his or her Deferred Compensation Account (or
Sub-Account). The Credited Investment Return (Loss) is the amount which the
Participant’s Deferred Compensation Account would have earned if the amounts
credited to the Deferred Compensation Account had, in fact, been invested in
accordance with the Participant’s Deemed Investment Elections.


    5.7    Vesting. A Participant shall be one hundred percent (100%) vested in
the amounts the Participant elects to defer into his or her Deferred
Compensation Account and the Credited Investment Return (Loss) credited thereon.
In the event a Company Discretionary Contribution is credited to a Participant's
Deferred Compensation Account pursuant to Section 5.5, the Company Contribution
and the Credited Investment Return (Loss) thereon shall vest as determined in
the discretion of the Committee.


5.8    Supplemental Accrued Benefit.


(a)    If a Participant who participates in the Dover Corporation Pension Plan
has a Termination of Service under circumstances in which a vested accrued
benefit is payable to him or her under the Dover Corporation Pension Plan, then
a Supplemental Accrued Benefit (as described below) shall be payable to him or
her as provided in this Section 5.8. A Participant’s "Supplemental Accrued
Benefit" shall be an annual amount equal to the excess of:


(i)    the annual accrued benefit that the Participant otherwise would have been
entitled to receive under the Dover Corporation Pension Plan if deferrals of
Salary and Bonus under this Plan for a Plan Year had been included in the
definition of "Compensation" under the Dover Corporation Pension Plan for such
Plan Year commencing with Plan Years beginning on or after January 1, 2016, over


(ii)    the annual accrued benefit that the Participant is actually entitled to
receive under the Dover Corporation Pension Plan.


(b)    A Participant's Supplemental Accrued Benefit under this Section 5.8, if
any, shall be distributed in the form of an actuarially equivalent lump sum
payment upon such Participant's Termination of Service at the time described in
Section 6.9(a). The
1154086

--------------------------------------------------------------------------------



lump sum actuarial equivalent shall be determined using the assumptions for
determining actuarial equivalent lump sums in Program SI-Dover Corporation
Pension Program of the Dover Corporation Pension Plan as in effect on day on
which such distribution is processed, or if the Dover Corporation Pension Plan
has been terminated, as in effect on the date of termination of the Dover
Corporation Pension Plan.

(c)    For the avoidance of doubt, a Participant's Supplemental Accrued Benefit,
if any, is not considered part of a Participant's Deferred Compensation Account.


ARTICLE VI


PAYMENT OF DEFERRED COMPENSATION ACCOUNT


    6.1    Time of Payment. Except as otherwise specifically provided herein,
distribution of the vested balance of a Participant’s Deferred Compensation
Account (or Sub-Account) shall be made to such Participant as set forth in
Section 6.9.

    6.2    Distribution upon Retirement or Disability. For Plan Years beginning
prior to January 1, 2014, a Participant was permitted to elect distributions of
Plan accounts upon his or her Retirement or Disability. With respect to any such
election, upon a Participant's Retirement or Disability, his or her Deferred
Compensation Account (or Sub-Account) shall be payable over a period of five
(5), ten (10) or fifteen (15) years, or in a single lump sum payment, as elected
by the Participant in his or her Deferred Compensation Agreement or as otherwise
elected pursuant to the provisions of the Plan. If a Participant fails to make a
valid distribution election, the distribution shall be made in annual
installments over a ten (10) year period. Notwithstanding the above,
distributions as a result of Retirement may be deferred as elected by a
Participant; provided, however, in no event may any distribution commence later
than the last day of the first calendar quarter of the year following the year
in which the Participant attains age seventy (70), regardless of whether the
Participant has terminated employment with the Company. A Participant may change
the method of distribution on account of Retirement or Disability (from lump sum
to installments or vice versa or to change the date on which a distribution
would be made or commence to be made or the period over which the installments
would be made) by giving at least twelve (12) months notice to the Committee by
following the Appropriate Procedure prior to his or her Retirement or attainment
of age seventy (70), if applicable and, if such election is on account of
Retirement or Disability, the election shall not take effect until at least 12
months after the date on which the election is made; provided further, however,
that the distribution, or commencement of the distribution, of any
Non-Grandfathered Benefit on account of Retirement is extended for at least five
(5) years beyond the prior time as of which the distribution was to have been
made or commence to have been made. If, prior to distribution of the
Participant’s Deferred Compensation Account, a Participant who had incurred a
Disability no longer meets the definition of Disability and returns to work with
the Company, no payment of a Grandfathered Benefit shall be made from the Plan
on account of the prior Disability, and distribution of the Participant’s
Deferred
1154086

--------------------------------------------------------------------------------



Compensation Account shall be made as otherwise provided in this Article VI. All
distributions subject to this Section 6.2 shall be determined and paid pursuant
to, and shall otherwise be subject to, the provisions of Sections 6.9, 6.10, and
6.11. This Section 6.2 shall not apply to any deferrals or contribution credits
made with respect to any Plan Year beginning on or after January 1, 2014.
    
    6.3    Distribution Upon Death. In the event a Participant dies prior to the
distribution of the Participant's entire Deferred Compensation Account,
distribution of the Participant's Deferred Compensation Account (or the
remaining balance thereof) shall be made in a single lump sum payment on such
date as the Committee shall determine; provided, however, that such date shall
be within ninety (90) days following the Participant's Death or such later date
as shall meet the requirements of the Treasury Regulations. All distributions
subject to this Section 6.3 shall be determined and paid pursuant to, and shall
otherwise be subject to, the provisions of Sections 6.9 and 6.10.


    6.4    Distribution Upon Other Termination of Service.


(a)    With respect to any amounts deferred or credited under the Plan with
respect to Plan Years beginning before January 1, 2014, if a Participant incurs
a Termination of Service, voluntarily or involuntarily, for reasons other than
Retirement, death or Disability, the value of the Participant’s Deferred
Compensation Account balance shall be paid in a single lump sum payment pursuant
to Sections 6.9, 6.10 and 6.11.


(b)    With respect to any amounts deferred under the Plan with respect to Plan
Years beginning on or after January 1, 2014, upon a Participant's Termination of
Service, his or her Deferred Compensation Account (or Sub-Account) shall be
payable over a period of one (1) to ten (10) years, or in a single lump sum
payment, as elected by the Participant in his or her Deferred Compensation
Agreement. If a Participant fails to make a valid distribution election, the
distribution shall be made in a single lump sum payment. In the event that a
Participant's Deferred Compensation Account shall have a balance of $100,000 or
less as of the date of Termination of Service, distribution shall be made in a
single lump sum payment regardless of any distribution election made by the
Participant. Notwithstanding the above, a distribution election made by a
Participant upon Termination of Service may be further deferred as elected by a
Participant; provided, however, in no event may any distribution commence later
than the last day of the first calendar quarter of the year following the year
in which the Participant attains age seventy (70), regardless of whether the
Participant has terminated employment with the Company. A Participant may change
the method of distribution on account of Termination of Service (from lump sum
to installments or vice versa or to change the date on which a distribution
would be made or commence to be made or the period over which the installments
would be made) by giving at least twelve (12) months' notice to the Committee by
following the Appropriate Procedure prior to his or her Termination of Service
or attainment of age seventy (70), if applicable and, the election shall not
take effect until at least 12 months after the date on which the election is
made; provided
1154086

--------------------------------------------------------------------------------



further, however, that the distribution, is extended for at least five (5) years
beyond the prior time as of which the distribution was to have been made or
commence to have been made. A Participant shall be granted no more than two (2)
such extensions with respect to Termination of Service. All distributions
subject to this Section 6.4(b) shall be determined and paid pursuant to, and
shall otherwise be subject to, the provisions of Sections 6.9, 6.10 and 6.11.


    6.5    Scheduled In-Service Withdrawals.


(a)    For Plan Years beginning prior to January 1, 2014, a Participant was
permitted to elect a Scheduled In-Service Withdrawal Date applicable to all or a
portion of his or her Deferred Compensation Account or applicable to all or a
portion of a Sub-Account attributable to contributions made with respect to any
specified Plan Year beginning prior to January 1, 2014. A Participant may elect
to extend to a later date a Scheduled In-Service Withdrawal Date by filing a
written request to do so with the Committee at least twelve (12) months prior to
such date (such election not taking effect until at least 12 months after the
date on which the election is made). A Participant shall be granted no more than
two (2) such extensions with respect to any initial Scheduled In-Service
Withdrawal Date. The minimum period of extension (i) with respect to a
Participant’s Grandfathered Benefit is two (2) years from the original Scheduled
In-Service Withdrawal Date with respect to the first extension and two (2) years
from the extended date of distribution with respect to the second extension and
(ii) with respect to the Participant’s Non-Grandfathered Benefit is five (5)
years beyond the prior time as of which the distribution was to have been made
or commence to have been made with respect to the first extension and five (5)
years from the extended date of distribution with respect to the second
extension. No Scheduled In-Service Withdrawals are permitted with respect to any
amount deferred or credited under the Plan with respect to Plan Years beginning
on or after January 1, 2014.


(b)    No election of a Scheduled In-Service Withdrawal Date shall be given
effect unless such election specifies a Scheduled In-Service Withdrawal Date
which is at least two (2) years after the end of the Plan Year in which the
election is received by the Committee. The distribution of the elected amount or
portion of the Participant’s Deferred Compensation Account (or Sub-Account) must
commence no later than the last day of the first calendar quarter of the year
following the year in which the Participant attains age seventy (70), regardless
of whether the Participant has terminated employment with the Company.


(c)    A Participant may elect to receive the distribution in a single lump sum
payment or annual installments over two (2), three (3), four (4) or five (5)
years. The form of distribution may be amended by the Participant up to twelve
(12) months prior to any elected Scheduled In-Service Withdrawal Date by giving
prior written notice to the Committee (such election not taking effect until at
least 12 months after the date on which the election is made); provided,
however, that the time of distribution of Non Grandfathered Benefits whose form
of distribution is amended shall be extended for a period of not less than 5
(years) beyond the prior time as of which the distribution was to
1154086

--------------------------------------------------------------------------------



have been made or commence to have been made. All distributions subject to this
Section 6.5 shall be determined and paid pursuant to, and shall otherwise be
subject to, the provisions of Sections 6.9, 6.10 and 6.11.
    
(d)    If a Participant incurs a Termination of Service by reason of Retirement
or Disability prior to a Scheduled In-Service Withdrawal Date, the amount of the
distribution shall be distributed as the Participant elected for Retirement or
Disability, as the case may be. If the Participant incurs a Termination of
Service for any other reason, the distribution will be in the form of a single
lump sum payment. If a Participant incurs a Termination of Service by reason of
Retirement or Disability while he or she is receiving scheduled in-service
installment distributions, the balance of the Participant’s Deferred
Compensation Account shall be distributed to the Participant as elected for
Retirement or Disability, as the case may be. If the Participant incurs a
Termination of Service for any other reason, the remaining installments will be
distributed in a single lump sum payment.


    6.6    Non-Scheduled Withdrawals. Other provisions of the Plan
notwithstanding, a Participant may at any time request a distribution of some or
all of his or her Grandfathered Benefit (with a minimum distribution amount of
$5,000) for any reason. In such event, ten percent (10%) of the amount requested
to be distributed from the Participant’s Grandfathered Benefit will be forfeited
and not paid to the Participant, and, if the Participant continues to be
employed with the Company, the Participant may make no further deferrals during
the period commencing on the first day of the Plan Year next following the Plan
Year in which the distribution was made and continuing thereafter for a period
equal to twelve (12) months plus the number of days from the date on which the
distribution was made to the last day of the Plan Year in which the distribution
was made. Notwithstanding the foregoing, if the distribution is requested within
one (1) year following a Change of Control, only five percent (5%) of the amount
requested to be distributed from the Participant’s Grandfathered Benefit will be
forfeited and not paid to the Participant and, if the Participant continues to
be employed with the Company, the Participant may make no further deferrals for
the following Plan Year. Any amounts forfeited may, at such time as the
Committee shall determine, be returned to the Company, to the extent such
amounts are then held in the Trust.


    6.7    Hardship Distributions and Distributions on Account of an
Unforeseeable Emergency.


(a) This Section 6.7(a) is applicable with respect to a Participant’s
Grandfathered Benefit. In the event that the Committee, upon written petition of
a Participant or Beneficiary, determines in its sole discretion that the
Participant or Beneficiary has suffered a Hardship, the Committee shall
distribute to the Participant or Beneficiary as soon as reasonably practicable
following such determination, an amount, not in excess of the value of the
Participant's Grandfathered Benefit, necessary to alleviate the Hardship. A
Participant or Beneficiary claiming Hardship will be required to submit such
documentation of the Hardship and proof that the loss is not covered by other
means as
1154086

--------------------------------------------------------------------------------



the Committee shall request. A Participant who has been granted a distribution
on account of Hardship may, if the Participant continues to be employed with the
Company, make no further deferrals for the balance of that Plan Year and the
following Plan Year.


        (b)     This Section 6.7(b) is applicable with respect to a
Participant’s Non-Grandfathered Benefit. In the event that the Committee, upon
written petition of a Participant, determines in its sole discretion that the
Participant has suffered an Unforeseeable Emergency, the Committee may
distribute, within 90 days of such occurrence, an amount not in excess of the
value of the Participant’s vested Non-Grandfathered Benefit, necessary to
alleviate such Unforeseeable Emergency. A Participant claiming an Unforeseeable
emergency will be required to submit such documentation of the Unforeseeable
Emergency and proof that the loss is not covered by other means that are
reasonably available to the Participant as the Committee shall request.


    Entitlement of a Participant to a withdrawal on account of an Unforeseeable
Emergency shall be contingent on meeting the requirements set forth below. A
withdrawal is on account of an Unforeseeable Emergency if the withdrawal is made
on account of an "immediate and heavy financial need" of the Participant as the
result of an Unforeseeable Emergency and is "necessary" to satisfy the financial
need. A withdrawal is "necessary" to satisfy a financial need of the Participant
only if the Participant demonstrates to the satisfaction of the Committee that
the withdrawal is in an amount which does not exceed the amount required to meet
such financial need and cannot be satisfied from other resources reasonably
available to the Participant, including, without limitation, by reimbursement or
compensation from insurance or by the liquidation of the Participant’s assets
(to the extent any such liquidation does not cause a severe financial hardship)
or by cancellation of any deferrals elected by the Participant. A withdrawal
will not be deemed "necessary" to satisfy an immediate and heavy financial need
of a Participant unless all of the following requirements are satisfied: (i) the
withdrawal does not exceed the amount necessary to alleviate the immediate and
heavy financial need of the Participant (plus the amount of any tax or penalties
attributable to the amount of the withdrawal), (ii) the Participant has obtained
all currently available distributions from other non-qualified deferred
compensation plans, other than any distributions on account of the Unforeseeable
Emergency currently available under other non-qualified plans maintained by the
Company, whether or not such plans are subject to Section 409A of the Code;
(iii) deferral elections of the Participant under this Plan will be cancelled,
as will any deferral elections permitted to be cancelled under any other
non-qualified deferred compensation plan that would be aggregated with this Plan
under Treasury Regulation Section 1.409A-1(c) without violating the provisions
of Section 409A of the Code; provided, however, that the actions listed above do
not increase the Participant’s financial need.


    The Committee may require such financial and other information as is
reasonably necessary for it to make a determination hereunder and may reasonably
rely on representations made by the Participant pursuant hereto. The Committee's
determination
1154086

--------------------------------------------------------------------------------



shall be made on the basis of all relevant facts and circumstances under the
general rules set forth above and shall be final.


    6.8    Scheduled Withdrawals. With respect to deferral elections made
effective for Plan Years commencing on and after January 1, 2016, A Participant
may elect a Scheduled Withdrawal Date applicable to all or a portion of his or
her Deferred Compensation Account or applicable to all or a portion of a
Sub-Account attributable to contributions made with respect to any specified
Plan Year. Such election shall be made in the Participant’s Deferred
Compensation Agreement and shall specify the portion or amount of the
Participant’s Deferred Compensation Account (or, if applicable, Sub-Account) to
be distributed and the form of payment for such distribution; provided that such
portion or amount specified shall not exceed the portion or amount credited to
the Participant’s Deferred Compensation Account which is vested as of any
Scheduled Withdrawal Date. No election of a Scheduled Withdrawal Date shall be
given effect unless such election specifies a Scheduled Withdrawal Date which is
at least two (2) years after the end of the Plan Year in which the election is
received by the Committee. A Participant may elect to receive the distribution
under this Section 6.8 in a single lump sum payment or annual installments over
two (2) to ten (10) years. The form of distribution of a distribution to be made
on a Scheduled Withdrawal Date may be amended by the Participant from time to
time and at any time up to twelve (12) months prior to any elected Scheduled
Withdrawal Date by giving prior written notice to the Committee (such election
not taking effect until at least twelve (12) months after the date on which the
election is made); provided, however, that the distribution for which the form
of distribution is amended hall not be made or commence earlier than five years
after the date such amount would have otherwise become payable as determined
under Treasury Regulation Section 1.409A-2(b) and a Participant shall be granted
no more than two (2) such extensions with respect to any initial Scheduled
Withdrawal Date. For the avoidance of doubt, a Participant's Termination of
Service prior to a Scheduled Withdrawal Date will not accelerate the time of
payment of any payment due on such Scheduled Withdrawal Date.


    6.9    Distributions Generally.


        (a)    All distributions from the Plan (other than non-scheduled
withdrawals pursuant to Section 6.6 or distributions on account of Hardship or
an Unforeseeable Emergency pursuant to Section 6.7) shall be made in accordance
with the following procedure: the Participant’s Deferred Compensation Account or
Sub-Account from which the distribution is to be made shall be valued as of the
March 15th of the Plan Year next following the Plan Year in which the
Participant’s Retirement, Disability, death, Termination of Service or other
“distributable event” occurs. If the distribution is to be made in a single lump
sum payment, the lump sum shall be paid as soon as administratively practicable
following the March 15th as of which the valuation described above is made, but
in no event later than the March 31st following such valuation. If the
distribution is to be made in installments, the same March 15th valuation
described above shall be made and then divided by the number of years over which
the installment
1154086

--------------------------------------------------------------------------------



payments are to be made. Such amount shall be paid as soon as administratively
practicable after the determination is made, but in no event later than the
March 31st following such March 15th valuation. A new valuation and annual
installment amount (based on the number of remaining annual installments to be
made) shall be determined as of each subsequent March 15th during which
installment payments are to be made and such payments shall be made no later
than the March 31st following each such determination. As used herein,
“distributable event” shall mean the date of a Participant’s Retirement,
Disability, death or Termination of Service; provided, however, that if a
Participant has elected to have a payment deferred for a specified period
following Retirement, “distributable event” with respect to such payment shall
mean the year to which the payment is deferred. Examples to illustrate the
application of the timing of the valuation and distribution of Account values
pursuant to Section 6.9 are provided in the Appendix 1 to the Plan.


        (b)    Notwithstanding the foregoing, if the Deferred Compensation
Account or Sub-Account or Sub-Accounts from which all initial installment
payments which begin to be made during a year is $50,000 or less as of the
applicable March 15th valuation described in Section 6.9(a) above, the entire
amount remaining in such Deferred Compensation Account or Sub-Account shall be
distributed in a single lump sum payment as soon as administratively practicable
following such March 15th valuation, but in no event later than the March 31st
following such March 15th valuation. This Section 6.9(b) shall not apply to
deferrals made with respect to Plan Years beginning after December 31, 2020.




        (c)    Distributions of Non-Scheduled Withdrawals and on account of
Hardship or an Unforeseeable Emergency shall be made as soon as administratively
practicable (and in the case of an Unforeseeable Emergency, no later than 90
days) following, if applicable, approval of such distributions by the Committee,
or, if later, in the case of Non-Scheduled Withdrawals, the date requested by
the Participant or, if applicable, approved by the Committee for such
distribution.


        (d)    Notwithstanding the foregoing, the Committee in its sole
discretion may revise any of the distribution procedures or timing described
above; provided that no such distribution shall be made or commence to be made
later than the March 31st of the year following the date of the relevant
distribution event and no such revision shall cause any Grandfathered Benefit to
become subject to Section 409A of the Code or any Participant or other payee to
become subject to any additional tax or other penalty pursuant to Section 409A
of the Code.


        (e)    The distribution to a Participant or Beneficiary of the full
amount of the Participant’s Deferred Compensation Account under the Plan shall
be in full satisfaction of all claims the Participant or Beneficiary may have
against the Company, Committee or Trustee with respect to the Plan, and the
Committee in its discretion may require that any payee under the Plan execute a
receipt and release as a condition precedent to the receipt of any distribution
from the Plan.
1154086

--------------------------------------------------------------------------------





        (f)    The entitlement to a series of installment payments under the
Plan shall be treated as a single payment for purposes of Section 409A,
including for purposes of the subsequent changes in the time or form of payment
as provided in Treasury Regulation Section 1.409A-2(b)(2).


        (g)    Although it is intended that payments scheduled to be made under
the Plan shall be made as provided herein, in no event shall any such payment be
made later than the end of the calendar year in which the scheduled payment was
to have been made, or, if later, prior to the 15th day of the third month
following the date as of which the scheduled payment was to have been made;
provided, however, that the Participant or Beneficiary shall not have any direct
or indirect discretion to designate the taxable year in which such payment
pursuant to this Section 6.9(g) is to be made. For purposes hereof, the
scheduled payment date of a payment that is scheduled to be made during a 90-day
period shall be the first day of the 90-day period.


        (h)     Notwithstanding any provision hereof to the contrary, the
Committee shall have the discretion to modify the time or schedule of payments
to be made hereunder, but only in the circumstances described in Section
1.409A-3(j)(4) of the Treasury Regulations, or, subject to applicable provisions
of Section 409A of the Code, as may be necessary to comply with applicable law.


    6.10    Distributions in Cash. All distributions of Deferred Compensation
Accounts shall be paid in United States dollars.


    6.11    Distributions to Specified Employees. Notwithstanding any provision
of the Plan to the contrary, no distribution of a Non-Grandfathered Benefit to a
Specified Employee following his or her Termination of Service (other than as
the result of the Specified Employee’s death) shall be made (or commence to be
made) earlier than the first day of the month coincident with or next following
six months after his or her Termination of Service. Any distribution subject to
this provision shall be delayed until the end of the six-month period, and any
payment due within the six-month period shall be paid at the beginning of the
seventh month following the date of the Specified Employee’s Termination of
Service.


    6.12    Compliance with Section 409A. It is intended that (a) this Plan and
all benefits payable thereunder shall comply in all material respects with the
applicable provisions of Section 409A of the Code; (b) to the maximum extent
possible each provision of the Plan, and any actions taken pursuant to the Plan,
shall be interpreted so that any such provision or action shall be deemed to be
in compliance with Section 409A of the Code; and (c) no election made by a
Participant hereunder, and no change made by a Participant to a previous
election shall be accepted the Committee determines that acceptance of such
election or change could violate any of the requirements of Section 409A of the
Code, resulting in early taxation and penalties. Neither the Company nor its
current employees, officers, directors, representatives or agents shall have any
liability to any current or former Participant with respect to any accelerated
taxation, additional taxes, penalties or
1154086

--------------------------------------------------------------------------------



interest for which any current or former Participant may become liable in the
event that any amounts payable under the Plan are determined to violate Section
409A of the Code.


6.13    Designation of Beneficiary. The Participant shall have the right to
designate, on such form as may be prescribed by the Company, a Beneficiary or
Beneficiaries to receive any Benefits due under Article VI which may remain
unpaid at the Participant’s death and shall have the right at any time to revoke
such designation and to substitute another such Beneficiary or Beneficiaries.
If, upon the death of the Participant, there is no valid designation of a
Beneficiary or no designated Beneficiary survives the Participant, the
Beneficiary shall be the Participant’s estate. If a Beneficiary survives the
Participant and dies prior to the distribution of all Benefits to which such
Beneficiary is entitled from the Plan, any remaining amounts payable from the
Plan shall be paid to the Beneficiary’s estate.


ARTICLE VII


CLAIM FOR BENEFITS PROCEDURE
        
    7.1    Claim for Benefits.


        (a)    Any claim for benefits under the Plan shall be made in writing to
the Committee. A Distribution Affidavit submitted to the Company by a
Participant or Beneficiary shall be considered a claim for benefits to be
determined by the Committee in accordance with the claim review procedures set
forth in this Article VII.


        (b)    If a claim for benefits is wholly or partially denied (i.e., is
an “Adverse Benefit Determination”), the Committee shall notify the claimant (or
his or her authorized representative) of such Adverse Benefit Determination,
either in writing or electronically, within a reasonable period of time, but not
later than ninety (90) days after receipt of the claim by the Committee, unless
the Committee determines that special circumstances warrant an extension of time
for processing the claim. If the Committee determines that special circumstances
require an extension of time for processing a claim, the Committee shall furnish
written notification of the extension to the claimant (or his or her authorized
representative) prior to the termination of the initial ninety (90) day period,
but in no event shall the extension exceed a period of 90 days from the end of
such initial period. The notice of extension shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision.


    The Committee shall provide the claimant with written or electronic notice
of the Adverse Benefit Determination. Such notice shall provide:


            (i)    The specific reason(s) for the Adverse Benefit Determination;


          (ii)     Specific references to the relevant Plan provisions
(including internal rules, guidelines, etc.) upon which the determination is
based;


1154086

--------------------------------------------------------------------------------



             (iii)    A description of any additional material or information
necessary for the claimant to perfect the claim, together with an explanation of
why such material or information is necessary; and


             (iv)    A description of the Plan's claim review procedure,
including time limits applicable to those procedures, and a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an Adverse Benefit Determination.


    7.2    Request for Review of a Denial of a Claim for Benefits. Upon the
receipt by the claimant (or his or her authorized representative) of written or
electronic notice of the Adverse Benefit Determination, the claimant (or his or
her authorized representative) may, within sixty (60) days, file a written
request with the Committee requesting a review of the denial of the claim, which
review shall include a hearing if deemed necessary by the Committee. In
connection with the claimant's appeal of the denial of his or her claim, he or
she (or his or her authorized representative) may review relevant documents and
may submit written comments, documents, records and other information relating
to the claim for benefits, regardless of whether the information was submitted
or considered in the initial benefit determination. The claimant (or his or her
authorized representative) must be given, upon request and without charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. To provide for fair
review and a full record, the claimant (or his or her authorized representative)
must submit in writing all facts, reasons and arguments in support of his or her
position within the time allowed for filing a written request for review. All
issues and matters not raised for review will be deemed waived by the claimant.


    7.3    Decision Upon Review of a Denial of a Claim for Benefits. The
Committee shall render a decision on the claim review promptly, but no more than
sixty (60) days after the receipt of the claimant's request for review, unless
special circumstances (such as the need to hold a hearing) require an extension
of time, in which case the sixty (60) day period shall be extended to one
hundred-twenty (120) days. If the Committee determines that special
circumstances require an extension of time for deciding the determination on
review, the Committee shall furnish written notification of the extension to the
claimant (or his or her authorized representative) prior to the termination of
the initial sixty (60) day period. The notice of extension shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the determination on review.


    The Committee shall provide the claimant (or his or her authorized
representative) with written or electronic notice of the Committee’s
determination on review. In the case of an Adverse Benefit Determination, such
notice shall:


        (a)    Provide the specific reason(s) for the Adverse Benefit
Determination;


        (b)    Be written in a manner calculated to be understood by the
claimant;


1154086

--------------------------------------------------------------------------------



        (c)    Provide specific references to the relevant Plan provisions upon
which the determination is based;


        (d)    Include a statement that the claimant (or his or her authorized
representative) may receive, upon request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits; and


        (e)    Include a statement describing any voluntary appeal procedures
offered by the Plan and the claimant’s (or his or her authorized
representative’s) right to obtain the information about such procedures, along
with a statement of the claimant’s right to bring an action under Section 502(a)
of ERISA.


The decision of the Committee shall be final and binding in all respects on the
Company, the claimant and any other person claiming an interest in the Plan
through or on behalf of the claimant. No arbitration pursuant to Section 7.4 or
lawsuit pursuant to Section 7.5 may be commenced by or on behalf of a claimant
with respect to this Plan until after and unless the claim and review process
described above in this Article VII has been exhausted. A claimant must follow
the claims procedure forth in Sections 7.1, 7.2 and 7.3 (and comply with all
applicable deadlines established as part thereof) as a condition to the receipt
of any benefits claimed under the Plan, and as a condition to the availability
of any other relief under or with respect to the Plan. If a claimant follows the
claims procedure and his or her final appeal is denied, in whole or in part,
under Section 7.3, and he or she is not subject to mandatory arbitration under
Section 7.4, he or she will have one year following the date of the final
determination of an appeal under Section 7.3 to file a lawsuit with respect to
that claim, and failure to meet the one-year deadline will extinguish his or her
right to file a lawsuit with respect to that claim.


    7.4    Mandatory Arbitration Procedure.     


        (a)    Any claim remaining after the claim review process described
above in this Article VII has been exhausted shall, to the extent permitted by
applicable law and except as otherwise provided in Section 7.5, be submitted
exclusively to mandatory arbitration in New York City or, at the Company’s
election, another agreed-upon location.


        (b)    Except as otherwise set forth herein, said arbitration shall be
pursuant to the National Rules for Resolution of Employment Disputes of the
American Arbitration Association, as amended from time to time. The matter shall
be submitted to one arbitrator who shall be a lawyer with at least ten (10)
years professional experience and who has familiarity with employee compensation
plans. All information regarding the claim or arbitration, including the
arbitration award, shall not be disclosed by the claimant or the arbitrator to
any third party, except pursuant to legal process, without the written consent
of Dover Corporation. In no event may the arbitrator allow the claimant to join
claims of any other claimant in a single arbitration proceeding without the
written consent of Dover Corporation. The arbitrator shall have no authority to
add to, detract
1154086

--------------------------------------------------------------------------------



from, or otherwise modify any provisions of the Plan (including this Section
7.4) or of the Trust Agreement. The arbitrator shall apply the substantive law
of the State of New York to the extent not preempted by federal law, and the
arbitrator’s decision shall be final and binding. The arbitrator’s fees shall be
borne by the party which does not prevail. If neither party prevails entirely,
the arbitrator’s fees shall be paid as determined by the arbitrator.


    7.5    Procedure After a Change of Control. After a Change of Control, a
Participant or Beneficiary may elect to submit any claim remaining after the
claim review process described above in this Article VIII has been exhausted, to
the extent permitted by applicable law, to mandatory arbitration pursuant to
Section 7.4 or the Participant or Beneficiary may file a lawsuit in any court of
competent jurisdiction to resolve the claim.


ARTICLE VIII


ADMINISTRATION


    8.1    Plan Administration. The Plan shall be administered by the Committee.
The Committee shall administer the Plan in accordance with its terms, and shall
have all powers necessary to accomplish such purpose, including the power and
authority to construe and interpret the Plan, to define the terms used herein,
to prescribe, amend and rescind rules and regulations, agreements, forms and
notices relating to the administration of the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. Any
actions of the Committee with respect to the Plan shall be conclusive and
binding upon all persons interested in the Plan. The Committee may delegate any
of its powers or duties to others as it shall determine and may retain counsel,
agents and such clerical and accounting services as it may require in carrying
out the provisions of the Plan. An employee of the Company or Committee member
who is also a Participant in the Plan shall not be involved in the decisions of
the Company or Committee regarding any determination of any specific claim for
benefit with respect to himself or herself.


    8.2    Information. The records of the Company shall be determinative of
each Participant's period of employment, Termination of Service, leave of
absence, reemployment, years of service, personal data, and Salary, Bonus,
Cash-Based Long Term Compensation and other Compensation. Participants and their
Beneficiaries shall furnish to the Committee such evidence, data or information,
and execute such documents as the Committee requests.


    8.3    Periodic Statements. The Committee shall furnish statements to each
Participant reflecting the amount credited to a Participant’s Deferred
Compensation Account and transactions therein not less frequently than once each
calendar year.


    8.4    Indemnification. No employee of the Company or member of the
Committee shall be liable to any person for any action taken or omitted in
connection with the administration of this Plan, and the Company shall indemnify
and hold harmless each
1154086

--------------------------------------------------------------------------------



member of the Committee therefor, including indemnification for any expenses and
legal fees incurred in connection therewith, unless attributable to his or her
own fraud or willful misconduct. The Company shall not be liable to any person
for any such action unless attributable to fraud or willful misconduct on the
part of a director, officer or employee of the Company.


    8.5    Expenses of Administration. Any expense incurred by the Company or
the Committee relative to the administration of the Plan shall be paid by the
Company.


ARTICLE IX


MISCELLANEOUS


    9.1    Amendment and Termination. The Plan may be amended at any time by the
Committee and may be terminated at any time by the Committee; provided, however,
that no such amendment or termination shall adversely affect the rights of
Participants or their beneficiaries with respect to amounts credited to the
Deferred Compensation Accounts prior to such amendment or termination, without
the written consent of the Participant.


    9.2    No Implied Rights. Neither the establishment of the Plan nor any
amendment thereof shall be construed as giving any Participant, Beneficiary, or
any other person any legal or equitable right unless such right shall be
specifically provided for in the Plan or conferred by specific action of the
Committee or Company in accordance with the terms and provisions of the Plan.
Except as expressly provided in this Plan, the Company shall not be required or
be liable to make any payment under this Plan.


    9.3    No Right to Company Assets. Neither a Participant, a Beneficiary, nor
any other person shall acquire by reason of the Plan any right in or title to
any assets, funds or property of the Company whatsoever, including, without
limiting the generality of the foregoing, any specific funds, assets or other
property which the Company, in its sole discretion, may set aside in
anticipation of a liability hereunder in a Trust. Any benefits which become
payable hereunder shall be paid from the general assets of the Company. Each
Participant and his or her Beneficiary shall have only a contractual right to
the amounts, if any, payable hereunder, unsecured by any asset of the Company.
Nothing contained in the Plan constitutes a guarantee by the Company that the
assets of the Company shall be sufficient to pay any benefits to any person.
Nothing herein shall preclude the Company from purchasing life insurance
policies to provide any of the Benefits or to have any such policies purchased
held by the Trust.


    9.4    No Employment Rights. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ of the
Company as an employee.


    9.5    Offset. If, at the time payments or installments of payments are to
be made hereunder, either the Participant or Beneficiary is indebted or
obligated to the Company, then the payments remaining to be made to the
Participant or the Beneficiary may, at the discretion of the Company, be reduced
by the amount of such indebtedness or obligation.
1154086

--------------------------------------------------------------------------------



However, an election by the Company not to reduce any such payment or payments
shall not constitute a waiver of its claim, or prohibit or otherwise impair the
Company's right to offset future payments for such indebtedness or obligation.


    9.6    Non-assignability. Neither a Participant, a Beneficiary, nor any
other person shall have any voluntary or involuntary right to commute, sell,
assign, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate, or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are expressly declared to be unassignable
and non-transferable. No part of the amounts payable shall be, prior to actual
payment, subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant, a Beneficiary,
or any other person, or be transferable by operation of law in the event of a
Participant's, a Beneficiary's, or any other person's bankruptcy or insolvency.


    9.7    Notice. Any notice required or permitted to be given under the Plan
shall be sufficient if in writing and hand delivered, or sent by registered or
certified mail, and if given to the Committee or the Company, delivered to the
principal office of the Company, directed to the attention of the Committee, or
if delivered in such other manner as the Committee or Company may direct. Such
notice shall be deemed given as of the date of delivery, or, if delivery is made
by mail, as of the third business day after the date shown on the postmark or
the receipt for registration or certification.


    9.8    Governing Laws. The Plan shall be construed and administered
according to the laws of the State of New York to the extent not preempted by
federal law.
        
    9.9    Severability. If a provision of the Plan shall be held illegal or
invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.


    9.10    Successors. The terms and conditions of this Plan shall be binding
upon and inure to the benefit of the Company, its successors and assigns and the
Participant and his or her heirs, executors, administrators and legal
representatives.


    9.11    Compliance. The Committee shall impose such restrictions on the
Plan, any interest therein or any interest constituting a security as it may
deem advisable in order to comply with the Securities Act of 1933, as amended,
the requirements of the New York Stock Exchange or any other applicable stock
exchange or automated quotation system, any state securities laws applicable to
such a transfer, any provision of the Company’s Certificate of Incorporation or
Bylaws, or any other law, regulation or binding contract to which the Company is
a party.


    9.12    Tax Withholding. The Company shall have the right to deduct from
amounts otherwise payable in settlement of a Participant’s Deferred Compensation
Account any sums that federal, state, local or foreign tax law requires to be
withheld with respect to such payment.
1154086

--------------------------------------------------------------------------------





    9.13    Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Company other than those set forth or provided for
herein.










































































































1154086

--------------------------------------------------------------------------------



APPENDIX 1


Examples of Distributions Pursuant to Section 6.9


    The examples set forth below are solely for purposes of illustration with
respect to the valuation and distribution of amounts payable from the Plan:


    (a)     A Participant terminates employment on account of Retirement on
March 2, 2020. The Participant has not made any provision for deferral or for
payment other than in a single lump sum payment. The Participant’s Deferred
Compensation Account will be valued as of March 15, 2021 and distribution of the
Deferred Compensation Account will be made no later than March 31, 2021.


    (b)    A Participant terminates employment on account of Retirement on March
2, 2020. The Participant has elected to have the payment deferred for two years
following Retirement. The “distributable event” occurs on March 2, 2022. The
Participant’s Deferred Compensation Account will be valued as of March 15, 2023
and distribution of the Deferred Compensation Account will be made no later than
March 31, 2023.


    (c)    A Participant terminates employment on account of Retirement on March
2, 2020. The Participant has elected to have the payment deferred for two years
following Retirement and then to be paid in five installments. The
“distributable event” occurs on March 2, 2022. The Participant’s Deferred
Compensation Account will be valued as of March 15, 2023. The value of the
Deferred Compensation Account will be divided by five and the resulting amount
will be distributed no later than March 31, 2023. The remaining Deferred
Compensation Account will then be valued as of March 15, 2024. This value will
be divided by four and the resulting amount will be distributed no later than
March 31, 2024. Subsequently, one-third of the March 15, 2025 value will be
distributed no later than March 31, 2025, one-half of the March 15, 2026 value
will be distributed no later than March 31, 2026 and the balance of the Deferred
Compensation Account, valued as of March 15, 2027 will be distributed no later
than March 31, 2027.








































1154086

--------------------------------------------------------------------------------



APPENDIX 2


Notwithstanding any provision of the Plan to the contrary, those employees of
Knowles Corporation, and of those entities which were spun-off to the
shareholders of the Company together with Knowles Corporation, who were actively
employed, or were on a leave of absence approved, by Knowles Corporation or such
entities, ceased to be Participants in the Plan effective as of December 31,
2013, and such employees were not eligible to defer any Compensation earned in
any Plan Year commencing after December 31, 2013 (but Bonus deferrals in respect
of the 2013 Plan Year was credited to a Participant's Deferred Compensation
Account when paid in 2014), and employees of such entities were not permitted to
become Participants in the Plan after December 31, 2013. The Deferred
Compensation Accounts for such employees of Knowles Corporation and such
entities were assumed by Knowles Corporation as of the effective date of the
spin-off transaction and ceased to be a liability of the Company.


















































































1154086

--------------------------------------------------------------------------------





APPENDIX 3


3A.1.1    For purposes of this Appendix 3, the following terms shall have the
meanings set forth below. Terms not otherwise defined in this Appendix 3 shall
have the meaning given such terms under the Plan.
(a)    "Affected Employee" means those employees of Apergy Corporation, and its
subsidiaries who, as of the Effective Time, were actively employed or on a leave
of absence approved by Apergy Corporation or its subsidiaries and who as of such
date had a Deferred Compensation Account and/or Supplemental Accrued Benefit
under the Plan.
(b)    "Effective Time" has the meaning given such term under the Separation and
Distribution Agreement between the Company and Apergy Corporation dated May 9,
2018.
3A.1.2    As of the Effective Time, the liability for the value of the Deferred
Compensation Accounts (determined as of the Effective Time) of each Affected
Employee was assumed by Apergy Corporation or one of its subsidiaries and shall
be administered in accordance with the Apergy Executive Deferred Compensation
Plan and ceased to be a liability of the Company.
3A.1.3    Effective as of May 1, 2018, (i) the accrued Supplemental Accrued
Benefit, if any, of each Affected Employee was converted to an actuarially
equivalent lump sum amount using the assumptions for determining actuarially
equivalent lump sums in the SI-Dover Corporation Pension Program of the Dover
Corporation Pension Plan as in effect as of immediately prior to the Effective
Time, and (ii) following the conversion described in (i), the lump sum value
shall was reduced by the amounts necessary to pay the employee portion of any
Federal Insurance Contributions Act ("FICA") taxes payable with respect to the
lump sum amount and any federal, state or local income taxes that became payable
by an Affected Employee as a result of the reduction for FICA taxes as permitted
under Treasury Regulation Section 1.409A-3(j)(4)(vii) using tax rate and other
assumptions as determined by the Company.
3A.1.4    As of the Effective Time, the liability for the value of the lump sum
Supplemental Accrued Benefit amount of each Affected Employee, as determined in
accordance with Section 3A.1.3 of this Appendix 3, was assumed by Apergy
Corporation or one of its subsidiaries, and shall be administered in accordance
with the Apergy Executive Deferred Compensation Plan and ceased to be a
liability of the Company.
1154086